163 S.E.2d 540 (1968)
2 N.C. App. 615
STATE of North Carolina
v.
MADAM (X), alias Doris Jackson.
No. 6815SC294.
Court of Appeals of North Carolina.
October 16, 1968.
*541 T. W. Bruton, Atty. Gen., by Harry W. McGalliard and James F. Bullock, Deputy Attys. Gen., for the State.
Pittman, Staton & Betts, by William W. Staton, Sanford, for the defendant.
BROCK, Judge.
The defendant assigns as error the failure of the trial judge to define "aider and abettor" in his charge to the jury.
The only instruction upon the law applicable to aiding and abetting in the commission of a crime was as follows:
"Now, ladies and gentlemen of the jury, it is the law that where a crime is committed by one person, aided and abetted by another who is present at the time of the commission of the crime, then the second person, the aider and abettor, is as guilty of the crime as the principal; that's the theory upon which the State relies in this case."
The principles applicable to aiding and abetting are not self-evident to the extent that a jury needs no clarification of them. Where the State proceeds on the theory of aiding and abetting, and offers evidence tending to show that a defendant aided and abetted someone else in the commission of a crime, it is incumbent upon the trial judge to explain the principles of aiding and abetting which apply to the particular evidence in the case. State v. Hart, 186 N.C. 582, 120 S.E. 345. See also State v. Keller, 268 N.C. 522, 151 S.E.2d 56, and State v. Bruton, 264 N.C. 488, 142 S.E.2d 169.
*542 Here the trial judge stated an abstract principle of law and left it for the jury to determine under what circumstances the defendant could be found guilty of aiding and abetting. Apparently it was an oversight on the judge's part; however, it was error prejudicial to the defendant.
New trial.
BRITT and PARKER, JJ., concur.